DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-3, 5-7, & 10-19 are currently pending on the application, of which claims 1 & 10-12 are amended, and claims 4 & 8-9 are cancelled.
The previous rejection to the claims under 35 U.S.C. 103 is withdrawn in order to present a new ground of rejection.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 10, & 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hornby (US20190359178A1) in view of Jeon (US20190049025A1), NPL1 (see attached NPL), Bugos (WO20200210450A1), Morgan (US20050121089A1), Bruemmer (US6196754B1), Moosmann (US20040216258A1), and evidentiary references Buechler (US20110166769A1) & Peterson (US4727843A).
Regarding claims 1 & 5-6, Hornby discloses a fluid apparatus (see Figs.2 & 10) comprising: a first manifold section (Fig.2 ref 64) including a straight pipe (Fig.2 ref 68) defining an axis, an inlet fluidly connected to the pipe (Fig.2 ref 62) and in line with the axis with at least three first cylindrical tubes fluidly connected to, and elongated from the pipe (see Fig.9 refs 66); a second manifold section (Fig.2 ref 72) fixed relative to the first manifold section and including at least three cylindrical tubes (see Fig.7 portions housing refs 72A) each aligned with a respective one of the first cylindrical tubes; and at least three solenoid valves that are fitted into the first and second manifold sections (see Fig.2). A first one of the at least three cylindrical tubes is closest from the inlet and a last one of the at least three cylindrical tubes is farthest from the inlet (best seen in Fig.6); the first cylindrical tubes and the second cylindrical tubes pair respectively to define common axes and the each of the solenoid valves extend along respective common axes from a first end inside of the respective first cylindrical tubes to a second end inside the respective second cylindrical tubes (see Fig.6). Further, the pipe has a circular cross section defining an internal diameter (see Fig.2 showing ref 60 is circular and thus has a circular cross section). Hornby does not disclose the area of the tube increasing in a direction farther from the inlet, however such a feature is known in the art as evidenced by Bugos. Although the solenoid valves appear to be press-fit (see Fig.9 ref 66 also [0037] stating O-ring fitment) into the respective tube portions (Hornby [0030 & 0034]), Modified Hornby does not explicitly state that the solenoid valves are press fit into each of the cylindrical tubes. However, press-fitting of valve elements is known in the art as evidenced by Jeon. Hornby does not disclose an elastomeric bushing being disposed between the first ends of the solenoids and the pipe, however such a configuration is known by Morgan.
Bugos discloses an art related manifold for vehicle and camera cleaning (see abstract & title), wherein a diameter of pipe increases (see Figs.1-2 ref 40) continuously from one end near an inlet to another end at the opposites in order to frozen portions are able to move through the manifold [0031]. Bugos also discloses the use of valve injectors for the manifold which are essentially described as solenoid valves [0028] and are canonically known as fuel injectors. Hornby also discloses that the solenoid valve can be that of a fuel injector [0027]. Fuel injectors are known to press fit into manifolds (see evidentiary references Buechler [0034] & Peterson Col.4 lines 20-30). 
Jeon discloses a check valve for use in vehicle braking systems (abstract) whose ends are provided with adapters (Fig.2 refs 40/50) for fitting into a pipe (see Fig.4) in a press fit manner (claim 5). Thus, press fitting allows for securing the valve within cylindrical tubular members. It is well understood that press fits are secure, cheap, and easily repairable (see NPL1 page 1), thereby reducing the chances of decoupling. Jeon and Hornby are related in the use of valve elements for delivery of fluid in vehicle applications, and as Hornby does not disclose the exact manner of fitment for the injector into the manifold one of ordinary skill in the art would look towards other ways that valve members are mounted in vehicles. 
Morgan discloses a manifold and solenoid arrangement (abstract) intended for vehicle use [0003], wherein a rubber insulator is placed between the solenoid and the manifold (Fig.2 refs 144 or 232) in order to reduce vibrations and noise [0030-0031, 0036-0037, & 0039], thereby reading on a elastomeric bushing. The reduction in noise and vibration increases customer satisfaction [0004]. Morgan and Hornby are related in the usage of manifolds with solenoid valves intended for vehicles. Assuming arguendo that a rubber insulator does not read on a elastomeric bushing rubber isolation absorbing elements are known to also be bushings as evidenced by Bruemmer and Moosmann.
Bruemmer discloses a windshield wiper device for a vehicle (abstract) wherein it is well known to provide bushings with elasticity (Col.4 lines 31-44) between connectable components where vibration is present in order to prevent vibration and unexpected loosing of said elements (Col.4 lines 12-25). Moosmann discloses a wiper device for a vehicle (see abstract), wherein bushings that absorb vibrational material are made of an elastomer [0032]. Bruemmer, Moosmann, and Hornby are related in the use of cleaning devices for vehicles.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Hornby such that the valves are press fit into the cylindrical tubes in order to securely couple them together in a secure, cheap, and easily repairable manner (see NPL1 page 1) and prevent decoupling. Further, it is in the purview of one of ordinary skill in the art to utilize a known connection means when one is not explicitly stated, especially when is well-known to do so (Buechler [0034] & Peterson Col.4 lines 20-30). A skilled artisan would have also found it obvious to modify the interior passage of Hornby to increase in diameter from one end to the opposite to allow for frozen portions to pass through (Bugos [0031]). Increasing the diameter of the interior passage also increases the area, and since the cylindrical tubes are located between the two ends of the passage, the cross-sectional area would increase from a tube closet to the inlet to one further away. In order increase customer satisfaction, a skilled artisan would further modify Hornby to provide the rubber insulator above each of the solenoid valves thereby reducing vibrations and noise (Morgan [0004, 0030-0031, 0036-0037, & 0039]). Since the upper portions of Hornby’s solenoids are located within the cylindrical tubes and after the pipe of the manifold, the modification would read on the claims. A person having ordinary skill in the art would find it obvious to utilize a rubber bushing in place of a rubber isolator with a reasonable expectation of success, as they both perform the same function in essentially the same manner.
As to claim 2, Modified Hornby teaches the apparatus of claim 1, wherein the solenoid valves controls flow from the pipe, through the first cylinder and into a respective second cylinder (see Hornby Fig.6, also [0026 & 0031])
As to claim 3, Modified Hornby teaches the apparatus of claim 1, wherein the controller actuates the first valve independently of the second and third valves (Hornby [0027]).
As to claim 7, Modified Hornby teaches the fluid apparatus of claim 1, wherein the cross sectional areas of the first cylindrical tubes are substantially equal to each other (see Hornby Fig.2 showing each of the tubes are similar to each other).
As to claim 10, Modified Hornby teaches the fluid apparatus of claim 1, wherein Morgan further discloses more vibration absorbing members located near the end of the solenoid valve (Morgan Fig.2 refs 146 & 234, also [0032 & 0038]). Thus, it would have been obvious to include such vibration absorbing members between the solenoid nozzle and the second cylindrical tube as well to mitigate vibrations. Again, assuming arguendo that the vibration absorbing member of Morgan does not read on an elastomeric bushing, elastomeric bushings perform the same function in essentially the same manner (Bruemmer Col.4 lines 12-25, lines 31-44 & Moosmann [0032]). A skilled artisan would find it obvious to use a rubber bushing in place of a rubber isolator with a reasonable expectation of success, as they both perform the same function in essentially the same manner.
As to claim 13, Modified Hornby teaches the fluid apparatus of claim 1, wherein the first cylindrical tubes are elongated parallel to each other and transversely from the pipe (see Hornby Fig.2).
As to claim 14, Modified Hornby teaches the fluid apparatus of claim 13, wherein the first cylindrical tubes are arranged in series along the pipe and equally spaced from each other (see Hornby Fig.2).
As to claim 15, Modified Hornby teaches the apparatus of claim 1, wherein the pipe is sealed at an end other than the first cylindrical tubes and the inlet (see Hornby Fig.6 end opposite the inlet sealed).
As to claim 16, Modified Hornby teaches the apparatus of claim 1, wherein the first cylindrical tubes extend perpendicularly to the pipe (see Hornby Figs.2-6).
As to claim 17, Modified Hornby teaches the apparatus of claim 1, wherein the first manifold section is a single piece (Hornby Fig.9) and the second manifold is a single piece (Hornby Fig.7).
As to claim 18, Modified Hornby teaches the apparatus of claim 1, further comprising a pump fluidly connected to the inlet (Hornby [0024-0026]).
As to claim 19, Modified Hornby teaches the apparatus of claim 1, wherein the cylindrical tubes extend parallel to each other and transverse from the pipe (see Hornby Figs.2-6) with a first bolt hole in the first manifold section (see Hornby Fig.9 ref 69) and a second bolt hole (Hornby Figs.7-8 ref 72B) aligned to each other with a bolt passing through (see Hornby Figs.2-6 ref 70, also [0036]). However, the bolt is parallel to the axis of the cylindrical tubes, not transverse. One of ordinary skill in the art would reasonably expect that the position of the holes and bolts would not be critical to operation of the manifold, so long as there is a bolt that can connect the manifolds together with the required spacing. Thus, a skilled artisan would reasonably expect that the position of such holes and bolt would be a design choice that one of ordinary skill in the art could select. Furthermore, the placement of two manifold bodies having overlapping flanges with holes in each portion for a bolt to connect the two in a manner transverse to cylindrical tubes housing solenoids is a known configuration by Bugos (see Fig.1 & [0027]). Thus, not only would the bolt hole location and orientation be a design choice for one of ordinary skill in the art, but a skilled artisan is easily capable of imitating a known configuration for such bolt holes when it has been used for the same purpose.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hornby (US20190359178A1) in view of Jeon (US20190049025A1), NPL1 (see attached NPL), Bugos (WO20200210450A1), Morgan (US20050121089A1), Bruemmer (US6196754B1), Moosmann (US20040216258A1), and evidentiary references Buechler (US20110166769A1) & Peterson (US4727843A), as applied to claim 1 above, and further in view of Orcutt (US20130042464A1), Kamakura (US5953158A), and evidentiary references NPL2 (see attached NPL) and Kraus (US20080022476A1).
As to claims 11-12, Modified Hornby teaches the apparatus of claim 1, wherein the first manifold includes a first bolt hole (Hornby Fig.9 ref 69) and the second manifold includes a second bolt hole (Hornby Figs.7-8 refs 72B) aligned with the first (see Hornby Fig.2 ref 70, also [0036]) and a bolt extending through the holes (see Hornby Fig.2 ref 70). Modified Hornby does not explicitly teach the presence of a bushing, however such a feature is well known in the art as evidenced by Orcutt and Kamakura.
Orcutt discloses apparatuses and methods for mounting components on vehicles [0002 & 0045] wherein a manner of mounting a component includes providing two plates that are parallelly positioned to each other having holes that are aligned to one another for the insertion of a bolt (see Figs.13 & 14) on each end of the plate is located a bushing (see Figs.13-14 refs 100A & 100B). The first bushing (ref 100A) contacts a plate (see Fig.13 ref 100A, now termed first plate) and is spaced apart from one of the plates (see Fig.14 plate having ref 100B, now termed a second plate) such that the first bushing is on a side opposite of the first plate than the second plate. Similar is true for the second bushing (ref 100B) and the second plate with respect to the first plate. Orcutt provides a way to mount components onto a vehicle. Orcutt does not indicate that the bushings are made of elastomeric material, however rubber bushings are taught by Kamakura. 
Kamakura discloses a water droplet removing system for a vehicle (abstract) wherein a blower (Fig.11-12 ref 30) is mounted onto a vehicle via rubber bushings in order to suppress vibrations (Col.5 lines 55-65). Kamakura and Hornby are related in the art of vehicle cleaning systems and implements.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the connection configuration of the first and second manifold sections of Hornby to utilize bushings, as disclosed by Orcutt, in order to mount the first and second manifold sections together, bushings are well-known for their intended purpose of reducing friction. It is in the purview of one of ordinary skill in the art to utilize one known means of mounting elements together in place of another known means. Further, one of ordinary skill in the art would have found it obvious to provide the bushings as rubber bushings in order to suppress vibration (Kamakura Col.5 lines 55-65) from both the solenoid valves (see NPL2 stating it is known that solenoid valves vibrate) and from the vehicle to the to the manifold (see evidentiary reference Kraus [0008] stating that it is known the vehicles vibrate during normal operation).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/SPENCER E. BELL/Primary Examiner, Art Unit 1711